402 F.2d 988
AMERICAN HOME ASSURANCE COMPANY, Appellant,v.Helen N. SPICER, Judy Minnis, Beverly Minnis, Appellees.Helen N. SPICER, Judy Minnis, Beverly Minnis, Appellees,v.AMERICAN HOME ASSURANCE COMPANY, Appellant.
No. 25737.
United States Court of Appeals Fifth Circuit.
Nov. 13, 1968, Rehearing En Banc Denied Dec. 17, 1968.

A. Ed. Lane, Woodruff, Savell, Lane & Williams, Atlanta, Ga., for appellant.
James H. Weeks, Atlanta, Ga., A. R. Barksdale, Vaughn & Barksdale, Conyers, Ga., for appellees.
Before JOHN R. BROWN, Chief Judge, TUTTLE, Circuit Judge, and FISHER, District Judge.
PER CURIAM:


1
We have carefully considered the record and briefs in this case, and conclude that the judgment of the district court reaches the correct conclusion by reasoning that is unassailable.  We have also carefully considered the original opinion, supplemented by the opinion following appellant's motion for reconsideration in the court below, both written, as they were, by a distinguished District Judge for the Northern District of Georgia who had himself served for a number of years as a judge of the Superior Court of the state of Georgia.  Being a diversity case as to which this court should pay substantial deference to the views of the trial court of the state involved, where jurisprudence at the highest level of the state court is lacking, we consider that we can do nothing better with respect to our judgment that the case should be affirmed than to accept and adopt the opinion of the trial court, which we do.  See 292 F.Supp. 27.


2
Affirmed.

ON PETITION FOR REHEARING EN BANC

3
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.